PER CURIAM.
We have for review D.E.M. v. State, 916 So.2d 65 (Fla. 3d DCA 2005), in which the Third District Court of Appeal expressly-relied upon the Second District Court of Appeal’s decision in Hilton v. State, 901 So.2d 155 (Fla. 2d DCA 2005) (en banc), quashed, 961 So.2d 284 (Fla.2007). At the time the Third District issued its decision in D.E.M., Hilton was pending review in this Court. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 So.2d 418 (Fla.1981).
We stayed proceedings in this case pending our disposition of Hilton. See Hilton v. State, 961 So.2d 284 (Fla.2007) (quashing the Second District’s decision in Hilton, upon which the Third District had relied in D.E.M.). When our decision in Hilton became final, we issued an order directing respondent to show cause why we should not accept jurisdiction, quash the D.E.M. decision, and remand for reconsideration in light of our decision in Hilton. Upon considering respondent’s response and petitioner’s reply thereto, we have determined to do so.
We accordingly grant the petition for review in the present case. The decision under review is quashed and this matter is remanded to the Third District for reconsideration upon application of this Court’s decision in Hilton. Nothing in our disposition today precludes any party from presenting any matter to the district court of appeal, including any assertions presented to this Court in the responses to the order to show cause.
It is so ordered.
LEWIS, C.J., and ANSTEAD, PARIENTE, QUINCE, and CANTERO, JJ., concur.
WELLS, J., dissents with an opinion, in which BELL, J, concurs.